Exhibit 10.1

ENERSYS 2007 MANAGEMENT INCENTIVE PLAN

(As Adopted June 6, 2007)

Purpose. The purpose of this EnerSys Management Incentive Plan ("Plan") is to
encourage improved performance, return on investment, and growth of EnerSys by
providing certain of its key executives, managers and other employees with
annual incentive compensation that is tied to the achievement of performance
based goals.
Definitions. Each of the following terms, as used herein, shall have the meaning
ascribed to it hereunder:

 a. "Affiliate" shall mean, with respect to any person, any person that directly
    or indirectly controls, is controlled by or is under common control with,
    such person.
    
 b. "Award" shall mean a compensation award granted by the Committee pursuant to
    the Plan and contingent upon the attainment of Performance Factors with
    respect to a Performance Period.
    
 c. "Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
    Exchange Act.
    
 d. "Board" shall mean the Board of Directors of the Company.
    
 e. "Committee" shall mean the Compensation Committee of Board; provided the
    Compensation Committee shall consist of two or more persons, each of whom,
    unless otherwise determined by the Board, is an "outside director" within
    the meaning of Section 162(m) of the Code and a "non-employee director"
    within the meaning of Rule 16b-3 under the Exchange Act, and if the
    Compensation Committee does not satisfy such requirements, then such other
    Committee of the Board satisfying such requirement or if no such Committee
    exists, then the Board.
    
 f. "Company" shall mean EnerSys, a Delaware corporation, and its successors and
    assigns.
    
 g. "Change in Control" means the occurrence of any one of the following:
    

    (i) any Person, including any "group," as defined in Section 13(d)(3) of
    Exchange Act, (other than any stockholder at the 2004 Closing or Metalmark
    Capital LLC, a Delaware limited liability company) is or becomes the
    Beneficial Owner, directly or indirectly, of securities of the Company
    representing a majority of the combined voting power of the Company's then
    Outstanding securities, excluding any Person who becomes such a Beneficial
    Owner in connection with a Qualifying Business Combination described in
    paragraph (iii) below or who becomes such a Beneficial Owner as a result of
    a change in ownership percentage resulting solely from an acquisition of
    securities by the Company; or
    

    (ii) the following individuals cease for any reason to constitute a majority
    of the number of directors then serving on the Board of Directors:
    individuals who, as of the 2004 Closing, constitute the Board of Directors
    and any new director whose appointment or election by the Board of Directors
    or nomination for election by the Company's stockholders was approved or
    recommended by a vote of at least 66-2/3% of the directors then still in
    office who either were directors at the 2004 Closing or whose appointment,
    election or nomination for election was previously so approved or
    recommended; or
    

    (iii) there is consummated a reorganization, merger or consolidation of the
    Company with, or sale or other disposition of at least 80% of the assets of
    the Company in one or a series of related transactions to, any other Person
    (a "Business Combination"), other than a Business Combination that would
    result in the voting securities of the Company Outstanding immediately prior
    to such Business Combination continuing to represent (either by remaining
    Outstanding or by being converted into voting securities of the surviving
    entity or any parent thereof) more than 50% of the combined voting power of
    the securities of the Company or such surviving entity or any parent thereof
    Outstanding immediately after such Business Combination (a "Qualifying
    Business Combination"); or
    

    (iv) the stockholders of the Company approve a plan of complete liquidation
    or dissolution of the Company or there is consummated an agreement for the
    sale or disposition by the Company of all or substantially all of the
    Company's assets, other than a sale or disposition by the Company of all or
    substantially all of the Company's assets to an entity, more than 50% of the
    combined voting power of the Outstanding securities of which is owned by
    stockholders of the Company in substantially the same proportions as their
    ownership of the Company immediately prior to such sale.
    

 h. "Code" shall mean the Internal Revenue Code of 1986, as amended.
    
 i. "Disability" shall mean (unless another definition is provided in an Award
    or written employment agreement applicable to the Participant and such
    definition is expressly approved by the Committee for purposes of the Plan,
    in which case such definition shall govern, or otherwise agreed to in
    writing by the Committee and the Participant) permanent disability as
    determined pursuant to the Company's long-term disability plan or policy, if
    any, in effect at the time of such Disability.
    
 j. "Effective Date" shall mean, subject to stockholder approval of the Plan,
    June 6, 2007. In the absence of stockholder approval, the Plan (and any
    Awards made pursuant to the Plan without stockholder approval) shall be null
    and void.
    
 k. "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.
    
 l. "Outstanding", with respect to any share of common stock of the Company, par
    value $0.01 per share, means, as of any date of determination, all shares
    that have been issued on or prior to such date, other than shares
    repurchased or otherwise reacquired by the Company or any Affiliate thereof,
    on or prior to such date.
    
 m. "Participant" shall mean each employee of the Company who has been selected
    by the Committee as a participant in the Plan during a Performance Period.
    
 n. "Performance Factors" shall mean the criteria and objectives, determined by
    the Committee in accordance with generally accepted accounting principles,
    that must be met during the applicable Performance Period as a condition of
    the Participant's receipt of payment with respect to an Award. Performance
    Factors may include any or all of the following (either on absolute basis or
    relative to an external performance measure): (i) cash flow; (ii) earnings
    (including, without limitation, gross margin, earnings before interest and
    taxes ("EBIT"), earnings before taxes ("EBT"), earnings before interest,
    taxes, depreciation and amortization ("EBITDA"), and net earnings); (iii)
    earnings per share; (iv) growth in earnings or earnings per share; (v) stock
    price; (vi) return on equity or average stockholders' equity; (vii) total
    stockholder return; (viii) return on capital; (ix) return on assets or net
    assets; (x) return on investment; (xi) sales, growth in sales or return on
    sales; (xii) income or net income; (xiii) operating income or net operating
    income; (xiv) operating profit or net operating profit; (xv) operating
    margin; (xvi) return on operating revenue; (xvii) economic profit, (xviii)
    market share; (xix) overhead or other expense reduction; (xx) growth in
    stockholder value relative to various indices, including, without
    limitation, the S&P 500 Index or the Russell 2000 Index, (xxi) strategic
    plan development and implementation, (xxii) net debt, and (xxiii) working
    capital (including components thereof), or any increase or decrease of one
    or more of the foregoing over a specified period, or such other factors as
    determined by the Committee. Such Performance Factors may relate to the
    performance of the Company, a business unit, product line, or any
    combination thereof (either on absolute basis or relative to an external
    performance measure). Performance Factors may also include such objective or
    subjective personal performance goals as the Committee may, from time to
    time, establish. Subject to Section 5(b) hereof, the Committee shall have
    the sole discretion to determine whether, or to what extent, Performance
    Factors are achieved; provided that the Committee shall have the authority
    to make appropriate adjustments in Performance Factors under an Award to
    reflect the impact of extraordinary, unusual or infrequent items or
    occurrences not reflected in such goals, such as but not limited to,
    restructuring charges, the sale or discontinuance of a business segment or
    unit, the effect of changes in laws or regulations or accounting principles.
    
 o. "Performance Period" shall mean the Company's fiscal year or such other
    period as designated by the Committee.
    
 p. "Person" shall mean an individual, a partnership, a joint venture, a
    corporation, an association, a trust, an estate or other entity or
    organization, including a government or any department or agency thereof.
    
 q. "2004 Closing" means the closing of the initial public offering of the
    Company's common stock, par value $0.01 per share.
    

Administration. The Plan shall be administered by the Committee. The Plan is
intended to be administered so as to qualify the incentive pay as "performance
based compensation" under Section 162(m) of the Code. The Committee shall have
the authority in its sole discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to grant Awards; to determine the persons to whom and
the time or times at which Awards shall be granted; to determine the terms,
conditions, restrictions and performance criteria, including Performance
Factors, relating to any Award; to determine whether, to what extent, and under
what circumstances an Award may be settled, cancelled, forfeited, or
surrendered; to make adjustments in the Performance Factors in recognition of
unusual or non-recurring events affecting any Company or the financial
statements of any Company, or in response to changes in applicable laws,
regulations, or accounting principles; to construe and interpret the Plan and
any Award; to prescribe, amend and rescind rules and regulations relating to the
Plan; to determine the terms and provisions of Awards; and to make all other
determinations deemed necessary or advisable for the administration of the Plan.
Except (i) with respect to the direct reports of the Chief Executive Officer and
(ii) as required to comply with Section 162(m) of the Code, or other applicable
law (and only if such laws apply), or any listing requirement of the NASDAQ
National Market System or any other exchange on which the Company's securities
may be listed, (x) the Chief Executive Officer shall have all of the authority,
duties and responsibilities of the Committee under the Plan, and (y) the
Committee may delegate all or any part of its authority, duties or
responsibilities under the Plan (including but not limited to the authority set
forth in the definition of Performance Factors and in Section 5 of the Plan) to
such other appropriate officer of the Company, or in the case of ministerial
duties to any employee or committee comprised of employees of any Company.


All decisions, determinations and interpretations of the Committee shall be
final and binding on all persons, including the Company and the Participants (or
any person claiming any rights under the Plan from or through any Participant).
No member of the Board or the Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.


Eligibility. Awards may be granted to officers and other employees of the
Company in the sole discretion of the Committee, with respect to the executive
officers of the Company, and in the sole discretion of the Chief Executive
Officer of the Company with respect to the other Participants. Unless otherwise
determined by the Committee or the Chief Executive Officer, as applicable, in
its/his sole discretion, a Participant, who commences participation in the Plan
following the commencement of a Performance Period, may participate with respect
to all outstanding Performance Periods; provided that the Awards payable with
respect to each such Performance Period shall be prorated based on the number of
days elapsed in such Performance Period.
Terms of Awards. Awards granted pursuant to the Plan shall be communicated to
Participants from time to time, and the terms and conditions of such Awards
shall be set forth therein.

General
. Not later than 90 days after the commencement of each Performance Period (but
in no case after 25% of the Performance Period has elapsed), the Committee shall
specify in writing, by resolution of the Committee or other appropriate action,
with respect to a Performance Period, the Performance Factors applicable to each
Award. Performance Factors may include a threshold level of performance below
which no payment shall be made, levels of performance at which specified
percentages of the Award shall be paid and a maximum level of performance above
which no additional payment shall be made; provided that the Committee shall
have the authority to make appropriate adjustments in the achievement of
Performance Factors under an Award to reflect the impact of extraordinary items
not reflected in such goals. Unless otherwise provided by the Committee (or its
designee) in connection with specified terminations of employment, payment in
respect of Awards shall be made only if and to the extent the Performance
Factors with respect to such Performance Period are attained.


Special Provisions Regarding Awards
. Notwithstanding anything to the contrary contained herein, in no event shall
payment in respect of Awards granted for any Performance Period of one year or
less in length be made to a Participant in an amount that exceeds two million,
five hundred thousand U.S. dollars
,
and for any other Performance Period in excess of one year, such amount
multiplied by a fraction, the numerator of which is the number of months in the
performance period and the denominator of which is twelve.


Time and Form of Payment
. Unless otherwise determined by the Committee, all payments in respect of
Awards granted under this Plan shall be made in cash (unless the Award
specifically provides for a different form of payment, in which case in such
other form of payment)
,
within a reasonable period after the end of the Performance Period, but in no
event later than June 15 of the year following the year in which such Awards are
no longer subject to substantial risk of forfeiture.



Term. The Committee shall set Performance Factors and grant Awards with respect
to each Performance Period commencing with the initial Performance Period which
shall begin April 1, 2008, and end March 31, 2009.
General Provisions.

    Compliance with Legal Requirements
    . The Plan and the granting and payment of Awards and the other obligations
    of the Company under the Plan shall be subject to all applicable federal and
    state laws, rules and regulations, and to such approvals by any regulatory
    or governmental agency as may be required.
    
    
    Transferability of Rights
    . Awards shall not be transferable by a Participant except upon the
    Participant's death following the end of the Performance Period but prior to
    the date payment is made, in which case the Award shall be transferable by
    will or the laws of descent and distribution.
    
    
    No Right To Continued Employment
    . Nothing in the Plan or in any Award granted pursuant hereto shall confer
    upon any Participant the right to continue in the employ of the Company or
    to be entitled to any remuneration or benefits not set forth in the Plan or
    to interfere with or limit in any way the right of the Company to make
    determinations with respect to or terminate such Participant's employment.
    
    
    Withholding Taxes
    . Where a Participant or other person is entitled to receive a payment
    pursuant to an Award hereunder, the Company shall have the right to withhold
    from any payment otherwise due by reason of such Award the amount of any
    taxes that the Company may be required to withhold before delivery to such
    Participant or other person, or the Company may require the Participant or
    such other person to pay such amount to the Company before delivery to such
    Participant or other person of such payment.
    
    
 a. Amendment, Termination and Duration of the Plan. The term of the Plan shall
    be five years from and including the Effective Date; provided that the Board
    or the Committee may at any time and from time to time alter, amend,
    suspend, or terminate the Plan in whole or in part. Notwithstanding the
    foregoing, no amendment shall affect adversely any of the rights of any
    Participant under any Award following the end of the Performance Period to
    which such Award relates; provided that no amendment that requires
    stockholder approval in order for the Plan to continue to comply with
    Section 162(m) of the Code shall be effective unless such amendment shall be
    approved by the requisite vote of the stockholders of the Company.
    Notwithstanding the termination of the Plan, Awards granted under the Plan
    shall remain outstanding subject to the terms of the Plan until the
    expiration of the Performance Period to which such Award relates or the
    earlier termination of the Award in accordance with the provisions of the
    Plan.
    
    Participant Rights
    . No Participant shall have any claim to be granted any Award under the
    Plan, and there is no obligation for uniformity of treatment for
    Participants. The adoption of the Plan shall not affect any other equity or
    other compensation or incentive plan in effect for the Company or an
    Affiliate, and the Plan shall not preclude the Board or Committee from
    establishing other forms of incentive compensation.
    
    
 b. Change in Control. In the event that a Participant experiences a Qualifying
    Termination (as defined below) within three (3) months following a Change in
    Control, the Company shall pay to such Participant, as soon as practicable
    following the date of such Qualifying Termination, a pro rata portion
    through the date of the Change in Control of the aggregate value of all
    Awards granted to such Participant for any Performance Period for which
    Awards are outstanding as of the Change in Control and which is uncompleted
    as of the Qualifying Termination , calculated as to each such Award based on
    actual performance through the most recently completed fiscal quarter ending
    on or prior to the date of the Change in Control and for any portion of the
    Performance Period that was to occur after the most recently completed
    fiscal ending on or prior to the date of the Change in Control, assuming the
    achievement, at the target level, of the Performance Factors established
    with respect to such Award, all as determined by the Committee, and such
    Performance Periods and the Plan shall thereafter immediately terminate with
    respect to such Participants and the Company. For purposes of this Section a
    "Qualifying Termination" shall mean (i) the Participant's involuntary
    termination of employment by the Company without Cause (as such term is
    defined in the Company's 2006 Equity Incentive Plan); provided, however,
    that a Participant shall not experience an involuntary termination of
    employment if the Participant receives an offer of employment from a
    successor company at the same or greater level of base salary and otherwise
    on substantially comparable terms and conditions and in the same
    metropolitan area as prior to the Change in Control or (ii) the
    Participant's voluntary termination of employment within 30 days following
    the relocation, without the Participant's consent, of the Participant's
    principal place of employment to a metropolitan area outside the
    metropolitan area in which the Participant's principal place of employment
    was located as of the Change in Control.
    
    Termination of Employment
    .
    
    
     i.  Unless otherwise provided by the Committee, if a Participant's
         employment is terminated as result of death, retirement at normal
         retirement age, early retirement with Company consent, or Disability
         prior to the end of the Performance Period, the Participant's Awards
         shall be cancelled, and in respect of such cancelled Award such
         Participant shall receive a pro rata portion of his or her Award that
         he or she would have received with respect to the applicable
         Performance Period based on actual performance for the Performance
         Period, which shall be payable at such time that Awards are payable to
         other Participants.
         
     ii. Unless otherwise provided by the Committee in connection with specified
         terminations of employment, if a Participant's employment terminates
         for any reason, other than death or Disability, prior to the end of a
         Performance Period, no Award shall be payable to such Participant with
         respect to such Performance Period.
         

    Unfunded Status of Awards
    . The Plan is intended to constitute an "unfunded" plan for incentive
    compensation. With respect to any payments not yet made to a Participant
    pursuant to an Award, nothing contained in the Plan or any Award shall give
    any such Participant any rights that are greater than those of a general
    creditor of the Company.
    
    
    Governing Law
    . The Plan and all determinations made and actions taken pursuant hereto
    shall be governed by the laws of the State of Delaware without giving effect
    to the conflict of laws principles thereof.
    
    
    Beneficiary
    . A Participant may file with the Company a written designation of a
    beneficiary on such form as may be prescribed by the Committee and may, from
    time to time, amend or revoke such designation. If no designated beneficiary
    survives the Participant and an Award is payable to the Participant's
    beneficiary, the executor or administrator of the Participant's estate shall
    be deemed to be the grantee's beneficiary.
    
    
    Successor to the Company
    . Unless otherwise agreed by the Company in an applicable agreement, any
    successor to the Company shall be required to (i) expressly assume the
    Company's obligations under the Plan in connection with a Change in Control,
    and (ii) honor the Company's obligations under the Plan and any Award
    granted thereunder, without adverse alteration to the rights of any
    Participant, with respect to the Performance Period during which such Change
    in Control occurs.
    
    
    Interpretation
    . The Plan is designed sand intended to comply, to the extent applicable,
    with Sections 162(m) and 409A of the Code, and all provisions hereof shall
    be construed in a manner to so comply.
    
    